Citation Nr: 0113979	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-05 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.

2.  Entitlement to service connection for soft tissue 
avulsion.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to June 
1994. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed December 1994 rating decision denied 
service connection for dysthymic disorder, a mood disorder 
characterized by depressed feelings.  

2.  Evidence added to the record since the December 1994 
rating decision does not bear directly and substantially upon 
the specific matter under consideration, is cumulative or 
redundant, and is not so significant that it must be 
considered in order to fairly decide the claim.


CONCLUSION OF LAW

New and material evidence has not been received and the claim 
of entitlement to service connection for depression is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that service connection for what was then 
termed a dysthymic disorder, a mood disorder characterized by 
depressed feelings, was denied by the RO in a rating decision 
in December 1994.  The veteran was provided notice of the 
adverse decision that month, and advised of his procedural 
and appellate rights.  The denial became final when the 
veteran did not complete an appeal of the determination 
within one year of notice thereof.  38 U.S.C.A. § 7105 (West 
1991).

The evidence of record at the time of the December 1994 
rating decision included service medical records and reports 
of VA examinations in October 1994.  The service medical 
records were negative for complaint or diagnosis of a 
psychiatric disorder.  An October 1994 VA psychiatric 
examination resulted in a diagnosis of dysthymia.  The RO 
denied the claim on the basis that the evidence of record did 
not establish that a psychosis was manifested to a 
compensable degree within one year of the veteran's discharge 
from service and that the service medical records were 
negative for complaint of or treatment for a dysthymic 
disorder.  

Subsequent to the December 1994 rating decision, additional 
evidence has been submitted, including VA and private 
treatment records dated from 1993 to 1999, reports of VA 
examinations conducted in May and August 1999, and personal 
hearing testimony.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  Additionally, the veteran can be granted service 
connection for certain diseases, including psychoses, if the 
disability becomes manifest to a compensable degree within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000). Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

If a claim for service connection was previously finally 
denied, the veteran must submit new and material evidence in 
order to reopen his claim.  38 U.S.C.A. § 5108 (West 1991).  
New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2000).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that, while "not every piece of new evidence is 
'material', we are concerned, however, that some new evidence 
may well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  

While the May and August 1999 VA examination reports may be 
considered "new" in that they were not of record at the 
time the RO rendered its adverse decision in December 1994, 
they are not "material" because they do not contain any 
information regarding a psychiatric disorder.  In addition, 
the Board finds that while VA and private treatment records 
show that the veteran received treatment for depression and 
was diagnosed with a depressive disorder in December 1998, 
the records are cumulative of evidence already of record in 
December 1994, namely the October 1994 VA psychiatric 
examination reflecting a diagnosis of dysthymia.  As such, 
they are not so significant that they must be considered in 
order to fairly decide the merits of the claim as they do not 
establish that a psychosis was manifested to a compensable 
degree within a year after discharge or show an etiological 
relationship between dysthymic disorder and the veteran's 
period of service.  

The veteran testified at a Travel Board hearing in March 2001 
concerning the onset, nature and severity of her depression.  
Insofar as the veteran asserts that her depression is related 
to service, her own lay opinion would be insufficient 
evidence to support the claim.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).

For these reasons, the additional evidence is not new and 
material and the claim is not reopened.  As the claim is not 
reopened, the Board does not reach the merits of the claim 
including application of the benefit of the doubt standard.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In arriving at this decision, the Board notes that since the 
RO's decision in December 1994, the RO has informed the 
veteran of the type of evidence necessary to substantiate his 
claim (See, e.g., RO letter to veteran, dated in March 1999, 
Statement of the Case issued in July 1999, and Supplemental 
Statement of the Case issued in August 2000).  Moreover, the 
veteran has not identified any outstanding evidence which 
could be used to support her claim.  Indeed, the RO has 
essentially complied with the duty to assist requirements set 
forth in the recently enacted Veterans Claims Assistance Act 
of 2000.  Accordingly, further development of this issue is 
not warranted at this time.


ORDER

The application to reopen the claim of service connection for 
depression is denied.  


REMAND

A review of the June 1999 rating decision shows that the 
claim for service connection for soft tissue avulsion was 
denied on the basis that it was not well-grounded due to the 
fact that no disability had been shown.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

During her March 2001 hearing, the veteran testified that the 
soft tissue avulsion was in her right ankle and resulted from 
her service-connected right ankle sprain.  See March 2001 
hearing transcript, pgs. 6-8.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  However, service connection may also be 
granted for nonservice-connected disability "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet.App. 439 (1995).

In Allen, the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran is entitled to service 
connection for an increment in severity of a nonservice-
connected disability attributable to a service-connected 
disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for soft tissue 
avulsion of the right ankle since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the veteran with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and etiology of any 
soft tissue avulsion of the right ankle.  
All indicated tests, studies and X-rays 
should be performed, and all findings 
should be reported in detail, including 
complete range of motion measurements of 
the right ankle.  The examiner must 
provide an opinion as to whether it is as 
least as likely as not that any soft 
tissue avulsion of the right ankle found 
is related to service and/or the service-
connected right ankle sprain.  If the 
examiner concludes that there is no 
causal connection with either, it should 
be indicated whether there has been any 
aggravation of the soft tissue avulsion 
as a result of the service-connected 
right ankle sprain, and if so, specify 
the degree of aggravation.  [Allen].  In 
regard to aggravation, a distinction 
should be drawn between any temporary 
exacerbation of symptoms as opposed to an 
increase in the level of disability 
beyond natural progression.  The complete 
rationale for any opinion expressed 
should be provided.  

The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination.  The RO should inform the 
veteran of all consequences of her 
failure to report for the examination in 
order that she may make an informed 
decision regarding her participation in 
said examination.  

3.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for soft tissue 
avulsion.  

If any benefit sought remains denied, the veteran and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 



